Citation Nr: 1301115	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-44 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia or another qualifying chronic disability (undiagnosed illness).

2.  Entitlement to an evaluation in excess of 20 percent for cervical disc disease.

3.  Entitlement to an evaluation in excess of 20 percent for right shoulder arthritis, status post rotator cuff surgery.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

In September 2011, the Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge.  In February 2012, the Board remanded the issues listed on the title page for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

In an August 2012 rating decision, the RO awarded service connection for right and left cervical radiculopathy in the upper extremities.  The notification of this decision was not issued until November 2012.  The Board finds these issues are not part of the current appeal and will not address them in this decision.  If the Veteran disagrees with the evaluation and/or the effective date assigned for either or both upper extremities, she has one year from the notification in which to appeal (here, November 2013).  

The issue of entitlement to an evaluation in excess of 20 percent for right shoulder arthritis, status post rotator cuff surgery, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for chronic inflammatory demyelinating polyneuropathy of the upper and lower extremities has been granted, which was diagnosed instead of fibromyalgia.  Thus, the Veteran's symptoms of joint pain have been determined to be service connected and have been attributable to a known diagnosis.

2.  Cervical disc disease has not been manifested by forward cervical flexion to 15 degrees or less or favorable ankylosis of the entire cervical spine and there is no evidence that the Veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The Veteran's appeal as to the issue of entitlement to service connection for fibromyalgia or another qualifying chronic disability (undiagnosed illness) is dismissed as no justiciable case or controversy is before the Board at this time.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 4.14, 19.4, 20.101, 20.200, 20.204 (2012).

2.  The criteria for an evaluation in excess of 20 percent for cervical disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In separate letters dated in August 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete claims involving entitlement to service connection for fibromyalgia and entitlement to an increased rating for the cervical spine, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  VA also informed the Veteran of how disability evaluations and effective dates are assigned.  These letters were provided to the Veteran prior to consideration of the claims.

As to the duty to assist, VA obtained VA treatment records.  The Veteran submitted private medical records.  VA provided the Veteran with a VA examination in 2008 in connection with the claim for increase.  In September 2011, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned fully explained the issues involved.  See transcript on page 2.  

At the hearing, the Veteran informed the undersigned that she had received treatment from non-VA medical personnel for both the joint pain complaints and cervical spine symptoms.  The undersigned requested the Veteran submit these records and left the record open to allow for the submission of these records.  The Veteran submitted private medical records following the hearing.  

While the undersigned did not suggest the submission of evidence that may have been overlooked, the Board finds there was no prejudice.  As to the claim for service connection, the Board finds that service connection has been awarded for the symptoms the Veteran described were associated with fibromyalgia.  As to the claim for increase, the Veteran has shown actual knowledge of the evidence that is lacking in her case.  She alleged that her cervical spine disability had worsened, and in the rating decision on appeal, the RO awarded her an increased rating (from 10 to 20 percent).  Alleging that her disability warrants a higher rating indicates she is aware that she needs to show a worsening of her disability to be awarded the next higher evaluation.  Therefore, to the extent that the Board did not meet all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, there has been no prejudice.

In the February 2012 remand, the Board requested that the Veteran be provided with examinations in connection with the claims for service connection and increase for the cervical spine disability.  Examinations were provided in March 2012.  Again, the Veteran has been awarded service connection for the symptoms associated with her joint pain, and thus that claim was granted in full.  As to the claim for increase, the March 2012 examiner addressed the Veteran's range of motion of the cervical spine, to include the range of motion following repetitive use and other symptoms associated with functional loss.  Thus, the Board finds the March 2012 examination report is adequate for rating purposes and that the RO has substantially complied with the February 2012 remand instructions.  

The Board concludes that deciding the issues on the merits at this time is appropriate.

II.  Service Connection

The Veteran submitted a claim for service connection for fibromyalgia, stating that she had joint pains in her body.  In the February 2012 remand, the Board noted that the Veteran had served in the Southwest Asia Theater of operations during the Persian Gulf War and recharacterized the issue to include the joint pains being due to undiagnosed illness.  See Remand on pages 10-11.  The Board requested that the Veteran be examined to determine what was causing her joint pain, whether it was fibromyalgia, undiagnosed illness, or some other diagnosis.  

Following examination in March 2012, the examiner found that the cause of the Veteran's joint pain was chronic inflammatory demyelinating polyneuropathy.  While the examiner determined that it was less likely than not that this was incurred in service, the RO found that the Veteran began reporting her joint pain within one year following service discharge and awarded service connection on a presumptive basis.  See August 2012 rating decision.  In awarding service connection for this disability, the RO assigned separate evaluations for all four extremities.  Id.

In the August 2012 supplemental statement of the case, the RO made a finding that the diagnosis of chronic inflammatory demyelinating polyneuropathy had replaced the fibromyalgia diagnosis and that this issue was no longer part of the current appeal.  See id. on page 14.  It also noted that the Veteran's symptoms had been attributed to a known diagnosis, and thus symptoms for undiagnosed illness could not be granted.  Id.  The Board agrees with this reasoning.

Based on the record as it now stands, the Board finds that the claim for service connection for fibromyalgia or another qualifying chronic disability (undiagnosed illness) cannot be granted because the claimed disability is a disability for which the RO awarded service connection in the August 2012 rating decision; here, chronic inflammatory demyelinating polyneuropathy.  Stated differently, there is no case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4 as to the diagnoses of fibromyalgia and undiagnosed illness.  In the absence of any justiciable question, the claim must be dismissed.

III.  Increased Rating

At the time the Veteran filed her claim for increase for cervical disc disease, the disability was rated as 10 percent disabling.  She alleged that her disability was worse than the 10 percent evaluation contemplated.  Following an examination, the RO awarded a 20 percent evaluation.  The Veteran states that her disability is worse than the 20 percent evaluation contemplates.

At the September 2011 hearing, the Veteran testified that she was told she had mild to moderate spinal stenosis in her cervical spine and that she had a full reversal of the curvature.  

The general rating formula for evaluating diseases and injuries of the spine, including arthritis falls under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  
 
A 20 percent evaluation is warranted when forward cervical flexion is greater than 15 degrees but not greater than 30 degrees, when the combined range of motion of the cervical spine not greater than 170 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
A 30 percent evaluation is warranted when forward cervical flexion is to 15 degrees or less; or when there is favorable ankylosis of the entire cervical spine.
 
A 40 percent evaluation is in order for unfavorable ankylosis of the entire cervical spine.  
 
Note (1): VA will evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.
 
Note (2): (See also Plate V.) For VA compensation purposes, normal cervical motion is forward flexion, extension, and lateral flexion from zero to 45 degrees. Normal left and right rotation is from zero to 80 degrees.  The normal combined range of motion for the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2012) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2012).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2012).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for cervical disc disease.  The Veteran's cervical flexion has not been limited to 15 degrees or less.  For example, in August 2008, the Veteran was able to forward flex to 30 degrees.  The examiner noted that the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  In March 2012, the Veteran was able to forward flex the cervical spine to 45 degrees or greater.  The examiner performed the range of motion multiple times and after repetitive use, she was still able to forward flex the cervical spine to 45 degrees or greater.  The examiner specifically found no additional loss of range of motion following repetitive use.  When seen by her private physician in May 2008 and July 2008, the examiner specifically noted that the Veteran did not have neck symptoms, that palpation of the neck did not reveal any tenderness, and that clinical examination of the cervical spine revealed no abnormalities.  Such is evidence against a finding that the cervical spine disability warrants an evaluation in excess of 20 percent.  

Additionally, there is evidence that the Veteran does not have favorable ankylosis of the entire cervical spine, as she is able to perform all ranges of motion during testing.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Stated differently, the fact that the Veteran has mobility in her cervical spine is evidence against a finding of ankylosis.

In considering the DeLuca factors, the evidence of record does not establish that the Veteran has pain, fatigability, incoordination, and other such symptoms that are not contemplated by the current 20 percent evaluation.  In the March 2012 VA examination report, the examiner noted the Veteran had functional loss, which involved less movement than normal, pain, and disturbance in locomotion.  The examiner noted that the Veteran had pain in each of the ranges of motion starting at 0 degrees.  These are the symptoms contemplated when addressing limited motion.  Moreover, it bears repeating that under the regulation the general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

The Board has considered evaluating the service-connected cervical disc disease based upon the number of incapacitating episodes over a one-year period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).  However, there is evidence that the Veteran does not have incapacitating episodes, which require physician-prescribed bed rest.  See Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) which requires that bed rest be prescribed by a physician.  In both the 2008 and 2012 VA examination reports, the examiner noted there were no incapacitating episodes.  Thus, a higher evaluation would not be warranted under this criteria. 

The Board notes again that the RO has awarded separate evaluations for neurological symptoms in the right and left upper extremities.  Thus, the symptoms of radiating pain in the upper extremities associated with cervical disc disease have been contemplated in these additional evaluations (each extremity was awarded a 20 percent evaluation) and need not be addressed here.  Again, if the Veteran disagrees with the evaluation and/or effective date assigned for the upper extremity(ies), she has until November 2013 to submit a notice of disagreement.  

Finally, there is no evidence that the manifestations of the Veteran's service-connected cervical disc disease are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  The symptoms documented in the claims file are fully contemplated under the 20 percent evaluation under Diagnostic Code 5243.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  The 20 percent evaluation under Diagnostic Code 5243 contemplates flexion greater than 15 degrees but not greater than 30 degrees or when the combined range of motion of the cervical spine not greater than 170 degrees or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  At the time of the August 2008 VA examination, the Veteran had flexion to 30 degrees and a combined range of motion of 120 degrees.  the examiner found that the curves of the cervical spine were normal.  At the time of the March 2012 VA examination, the Veteran had flexion to greater than 45 degrees and a combined range of motion of 320 degrees.  The examiner noted that while the Veteran had guarding or muscle spasm, such did not result in abnormal spinal contour.  The 2008 symptoms fall squarely within the 20 percent evaluation.  The 2012 symptoms would not meet the 20 percent criteria, but being assigned the 20 percent evaluation benefits the Veteran.  Thus, the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disability at this level.  Accordingly, the schedular evaluation is not inadequate and referral of this case for consideration of an extra-schedular rating is not warranted.  Id.  

Accordingly, in view of the denial of entitlement to an increased evaluation, the Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Hart, supra, as the evidence does not show that a higher rating is warranted for any distinct period(s) of time.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  


ORDER

The claim of entitlement to service connection for fibromyalgia or another qualifying chronic disability (undiagnosed illness) is dismissed.

Entitlement to an evaluation in excess of 20 percent for cervical disc disease is denied.
REMAND

The Board regrets that another remand is required in connection with the claim for increase for right shoulder arthritis, status post rotator cuff surgery.  Following the March 2012 VA examination, wherein the examiner physically examined the right shoulder in connection with the February 2012 Board remand instructions, the RO did not address this increased-rating claim in the August 2012 supplemental statement of the case.  See August 2012 supplemental statement of the case; see also September 2012 statement from the Veteran ("The SSOC does not cover anything on my shoulder condition which I had included in my REMAND.")  (All capitals in original.).  In an August 2012 rating decision, the RO awarded a separate 20 percent evaluation for the scars on the right shoulder from the surgeries the Veteran has undergone; however, this is not the same as addressing the symptoms associated with the musculoskeletal disability, as the scars address a skin disability.  Thus, a remand is required for the RO/AMC to address the issue of whether an evaluation in excess of 20 percent is warranted for right shoulder arthritis, status post rotator cuff surgery in a supplemental statement of the case.

The Board is aware that in two separate VA Forms 21-0820, Report of General Information, it shows that the Veteran was informed that she was being awarded service connection for multiple issues.  See September 2012 Form.  In October 2012, VA contacted the Veteran and explained the delay in promulgating her award (rating decision was in August 2012 and Veteran was not notified of decision until November 2012).  The VA employee then wrote, "Disclosed the rating decision of August 13, 2012.  [The Veteran] stated this fully satisfies her appeal and will fax us a withdrawal letter."  No letter has been received from the Veteran, which includes the documents in Virtual VA.  Thus, the Board finds that a remand of this issue is still warranted.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a supplemental statement of the case addressing the claim for entitlement to an evaluation in excess of 20 percent for right shoulder arthritis, status post rotator cuff surgery that considers the evidence received since the July 2009 statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



__________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


